SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 NOTICE TO THE MARKET TIM Participações SA ("Company") (BM & FBOVESPA: TIMP3; NYSE: TSU), informs the market, its shareholders, and its more than 70 million users on the following: We make reference to the Notice to the Market Day August 7, 2012, where we present the Company's positioning strongly denying allegations that dropped calls were being motivated by deliberate action of the Company and the Notice to the Market Day November 12, 2012 where due the negative impact on our image Company hired two independent institutions, with proven reputation and expertise, Ericsson and PricewaterhouseCoopers, who at the time concluded and ratified the statement made by the Company in the previous statement, denying any illegal practice or any maneuver that smote transparent in the relationship with its customers.
